         Case 4:20-cr-00102-DPM Document 147 Filed 09/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                   4:20-cr-00102-DPM-3


MEGHAN BERRY                                                                      DEFENDANT

                                            ORDER

I.      BACKGROUND

        Pursuant to the Bail Reform Act, the Court held a hearing for Ms. Berry on August 27,

2020.    Given the nature of her charges, Defendant Berry was subject to the rebuttable

presumption that no condition or combination of conditions would reasonably assure her

appearance for court and the safety of the community. 18 U.S.C. § 3142(e)(3). After hearing the

defense’s evidence, I found Ms. Berry failed to overcome this presumption. (Doc. No. 123.)

        Now, Ms. Berry has filed a “Motion for Release Into Rehab.” (Doc. No. 145.) She states

she previously downplayed the seriousness of her drug addiction and she has now realized her

need for treatment. (Id.)

II.     ANALYSIS

        A detention hearing may only be reopened “if the judicial officer finds that information

exists that was not known to the movant at the time of the hearing,” and that information “has a

material bearing on the issue whether there are conditions of release that will reasonably assure

the appearance of the person as required and the safety of any other person and the community.”

18 U.S.C. § 3142(f). The matter should not be reopened if the evidence was available at the time

of the initial hearing. See United States v. Dillon, 938 F.2d 1412, 1415 (1st Cir. 1991) (per

                                               1
        Case 4:20-cr-00102-DPM Document 147 Filed 09/14/20 Page 2 of 2




curiam); United States v. Hare, 873 F.2d 796, 799 (5th Cir. 1989); United States v. Flores, 856

F. Supp. 1400, 1405-07 (E.D. Cal. 1994).

       I find Ms. Berry’s proposal to be released to drug treatment fails to qualify as “new”

information under the Bail Reform Act. Moreover, even if it could be considered “new,” it does

not bear materially on the basis for finding Ms. Berry should be detained. As previously stated,

Ms. Berry was detained largely due to her “admission under oath that she harbored her husband

and co-defendant, Jesse Berry, who she knew to be a fugitive, including driving him to Arizona

to evade the capture.” (Doc. No. 123.)

III.   CONCLUSION

       Accordingly, Ms. Berry’s Motion for Release Into Rehab (Doc. No. 145) is DENIED.

Ms. Berry is to remain in the custody of the United States Marshal with the same provisions

previously ordered.

       IT IS SO ORDERED this 14th day of September 2020.


                                                   ___________________________________
                                                   JOE J. VOLPE
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
